UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2014 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X To Shareholders, Board Members and Management of: Telefônica Brasil S.A. São Paulo – SP Introduction We have reviewed the individual and consolidated interim accounting information of Telefônica Brasil S.A. and subsidiaries, contained in the ITR (Quarterly Information Form), referring to the quarter ended on June 30, 2014, which comprises the balance sheet of June 30, 2014 and the respective statements of income, of comprehensive income for the period so three and six months then ended and of changes in shareholders’ equity and of cash flows for the three-month period then ended, including the notes. The management is responsible for the preparation of the individual interim financial information in accordance with Technical Pronouncement CPC 21 (R1) – Interim Statements, and the consolidated interim financial information in accordance with CPC 21 (R1) and international standard IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board – IASB, as well as for the presentation of the information in accordance with the standards issued by CVM (Comissão de Valores Mobiliários – Brazilian SEC), applicable to the preparation of Interim Information – ITR. Our responsibility is to express a conclusion on the interim accounting information based on our review. Scope of review We have conducted our review according to the Brazilian and International standards of review for interim information (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade and ISRE 2410 - “Review of Interim Financial Information Performed by the Independent Auditor of the Entity”, respectively). A review of interim information consists of queries, especially to those responsible for financial and accounting matters and the application of analytical procedures and other review procedures. The scope of a review is significantly smaller than the scope of an audit conducted in accordance with audit standards and, consequently, it did not allow us to obtain assurance that we were aware of all significant matters which could be identified in an audit. Consequently, we did not express an audit opinion. Conclusion on the individual interim information Based on our review, we are not aware of any fact which could lead us to believe that the individual interim financial information included in the quarterly information referred to above were not prepared, in all relevant aspects, in accordance with CPC 21 (R1), applicable to the preparation of the Quarterly Information – ITR, and presented according to the standards issued by CVM. Conclusion on the consolidated interim financial information Based on our review, we are not aware of any fact which could lead us to believe that the consolidated interim financial information included in the quarterly information referred to above were not prepared, in all relevant aspects, in accordance with CPC 21 (R1), and IAS 34, applicable to the preparation of the Quarterly Information – ITR, and presented according to the standards issued by CVM. Other matters Interim information of value added We have also reviewed, the interim statement of value added (SVA), individual and consolidated, related to the three-month period ended on June 30, 2014, prepared under the Entity’s management responsibility, the presentation of which, in the interim information, is required according to the standards issued by CVM applicable to the preparation of Quarterly Information – ITR, and considered as supplementary information by the IFRSs, which do not require the presentation of the SVA. These statements were submitted to the same review procedures previously described and, based on our review, we are not aware of any fact which could lead us to believe that they were not prepared, in all material aspects, in accordance with the individual and consolidated interim financial information as a whole. 1 Audit and review of previous year’s comparative amounts The individual and consolidated Quarterly Information (ITR), mentioned in the first paragraph include the financial information corresponding to income, comprehensive income, changes in shareholders’ equity, cash flow and value added of the quarter ended June 30, 2013, obtained from the Quarterly Information (ITR) of that semester and from the balance sheet as of December 31, 2013, obtained from the financial statements of December 31, 2013, presented for comparison purposes. The review of the Quarterly Information of the quarter ended on March 31, 2013 and the exam of the financial statements of the period ended on December 31, 2013 were conducted under the responsibility of the independent auditors, who issued review and audit reports dated July 22, 2013 and February 25, 2014, with no changes. São Paulo, July 29, 2014. Clóvis Ailton Madeira Accountant CRC 1SP-106.895/O-1 Grant Thornton Auditores Independentes CRC 2SP-025.583/O-1 2 TELEFÔNICA BRASIL S. A. Balance sheets At June 30, 2014 and December 31, 2013 (In thousands of reais ) Company Consolidated Company Consolidated ASSETS Note 06/30/14 12/31/13 06/30/14 12/31/13 LIABILITIES AND EQUITY Note 06/30/14 12/31/13 06/30/14 12/31/13 CURRENT ASSETS 14,997,864 15,595,493 15,520,311 15,899,396 CURRENT LIABILITIES 13,452,213 13,825,053 13,435,015 13,731,007 Cash and cash equivalents 3 4,498,739 6,311,299 5,486,721 6,543,936 Personnel, social charges and benefits 13 439,929 427,067 444,361 431,403 Trade accounts receivable, net 4 5,959,002 5,541,023 6,174,988 5,802,859 Trade accounts payable 14 6,786,883 6,948,957 6,841,317 6,914,009 Inventories 5 490,046 469,586 510,334 505,615 Taxes, charges and contributions 15 1,213,244 1,269,105 1,265,613 1,315,164 Taxes recoverable 6.1 1,836,497 2,168,797 1,868,234 2,191,962 Loans, financing, and finance lease 16.1 1,808,723 1,236,784 1,808,723 1,236,784 Judicial deposits and garnishments 7 191,406 166,928 191,406 166,928 Debentures 16.2 301,827 286,929 301,827 286,929 Derivative transactions 32 228,347 89,499 228,347 89,499 Dividends and interest on equity 17 504,674 1,187,556 504,674 1,187,556 Prepaid expenses 8 776,504 254,743 779,639 257,286 Provisions 18 655,215 561,403 655,215 561,403 Dividends and interest on equity 17 245,306 60,346 - 1,140 Derivative transactions 32 33,534 44,463 33,534 44,463 Other assets 9 772,017 533,272 280,642 340,171 Deferred revenue 19 784,186 812,843 786,905 817,551 Share fraction grouping 389,075 389,220 389,075 389,220 NON-CURRENT ASSETS 54,493,567 53,982,379 53,959,629 53,604,442 Authorization license 58,531 58,531 58,531 58,531 Short-term investments pledged as collateral 3 109,327 106,239 109,327 106,455 Other liabilities 20 476,392 602,195 345,240 487,994 Trade accounts receivable, net 4 182,769 160,478 280,942 257,086 Taxes recoverable 6.1 405,200 368,388 405,200 368,388 NONCURRENT LIABILITIES 11,564,467 12,858,377 11,570,174 12,878,389 Deferred taxes 6.2 430,468 - 610,557 210,294 Personnel, social charges and benefits 13 15,991 18,698 15,991 18,698 Judicial deposits and garnishments 7 4,305,248 4,123,584 4,331,094 4,148,355 Taxes, charges and contributions 15 143,663 52,252 167,221 75,074 Derivative transactions 32 91,460 329,652 91,460 329,652 Deferred taxes 6.2 - 722,634 - 722,634 Prepaid expenses 8 22,539 24,879 23,614 25,364 Loans, financing, and finance lease 16.1 2,208,168 3,215,156 2,208,168 3,215,156 Other assets 9 129,052 127,567 129,268 127,793 Debentures 16.2 4,017,470 4,014,686 4,017,470 4,014,686 Investments 10 1,204,249 1,076,696 78,108 86,349 Provisions 18 4,327,848 4,042,789 4,348,097 4,062,410 Property, plant and equipment, net 11 18,874,234 18,377,905 18,945,461 18,441,647 Derivative transactions 32 18,764 24,807 18,764 24,807 Intangible assets, net 12 28,739,021 29,286,991 28,954,598 29,503,059 Deferred revenue 19 244,546 252,351 245,152 253,661 Post-employment benefit plan obligations 31 387,554 370,351 387,554 370,351 Other liabilities 20 200,463 144,653 161,757 120,912 EQUITY 44,474,751 42,894,442 44,474,751 42,894,442 Capital 21 37,798,110 37,798,110 37,798,110 37,798,110 Capital reserves 21 2,686,897 2,686,897 2,686,897 2,686,897 Income reserves 21 1,287,496 1,287,496 1,287,496 1,287,496 Premium on acquisition of noncontrolling interests 21 (70,448) (70,448) (70,448) (70,448) Other comprehensive income 21 9,755 16,849 9,755 16,849 Retained earnings 21 2,762,941 - 2,762,941 - Proposed additional dividend 21 - 1,175,538 - 1,175,538 TOTAL ASSETS 69,491,431 69,577,872 69,479,940 69,503,838 TOTAL LIABILITIES AND EQUITY 69,491,431 69,577,872 69,479,940 69,503,838 3 TELEFÔNICA BRASIL S. A. Income statements Three- and six-month periods ended June 30, 2014 and 2013 (In thousands of reais) Company Consolidated Three-month periods ended Six-month periods ended Three-month periods ended Six-month periods ended Note 06/30/14 06/30/13 06/30/14 06/30/13 06/30/14 06/30/13 06/30/14 06/30/13 OPERATING REVENUE, NET 22 8,124,243 3,134,380 16,318,292 6,284,351 8,616,594 8,491,505 17,228,524 17,046,989 Cost of sales and services 23 (3,886,561) (2,023,992) (8,081,761) (4,089,330) (4,116,069) (4,373,630) (8,512,413) (8,780,092) GROSS PROFIT 4,237,682 1,110,388 8,236,531 2,195,021 4,500,525 4,117,875 8,716,111 8,266,897 OPERATING INCOME (EXPENSES) Selling expenses 23 (2,554,420) (769,520) (5,037,917) (1,542,386) (2,566,999) (2,380,240) (5,077,012) (4,556,248) General and administrative expenses 23 (441,710) (141,165) (929,161) (323,496) (455,553) (549,133) (943,522) (1,161,662) Equity pickup 10 177,918 1,005,949 323,353 1,801,316 454 (1,615) 1,459 (2,061) Other operating income 24 110,656 49,664 224,832 152,130 118,566 188,737 247,862 346,925 Other operating expenses 24 (240,100) (172,046) (465,045) (278,152) (239,919) (249,739) (467,530) (418,085) OPERATING INCOME BEFORE FINANCIAL INCOME (EXPENSES) 1,290,026 1,083,270 2,352,593 2,004,433 1,357,074 1,125,885 2,477,368 2,475,766 Financial income 25 329,196 151,640 850,513 263,076 354,511 383,876 892,524 748,996 Financial expenses 25 (465,495) (222,760) (1,091,744) (389,502) (466,559) (457,208) (1,092,902) (839,059) INCOME BEFORE TAXES 1,153,727 1,012,150 2,111,362 1,878,007 1,245,026 1,052,553 2,276,990 2,385,703 Income and social contributions taxes 26 838,926 (97,895) 542,061 (153,577) 747,627 (138,298) 376,433 (661,273) NET INCOME FOR THE PERIOD 1,992,653 914,255 2,653,423 1,724,430 1,992,653 914,255 2,653,423 1,724,430 Basic and diluted earnings per share – common (R$) 1.66 0.76 2.22 1.44 Basic and diluted earnings per share – preferred (R$) 1.83 0.84 2.44 1.58 4 TELEFÔNICA BRASIL S. A. Statements of changes in equity Six-month periods ended June 30, 2014 and 2013 (In thousands of reais) Capital reserves Income reserves Capital Premium on acquisition of noncontrolling interests Special goodwill reserve Other capital reserves Treasury stock Legal reserve Tax grants Retained earnings Proposed additional dividend Other comprehensive income Total equity Balances at December 31, 2012 37,798,110 63,074 2,735,930 1,100,000 - - 3,148,769 17,792 44,681,120 Additional dividend proposed for year 2012 - (3,148,769) - (3,148,769) Prescribed dividends and interest on equity - 59,045 - - 59,045 Other comprehensive income - (430) - (4,857) (5,287) Net income for the period - 1,724,430 - - 1,724,430 Balances at June 30, 2013 37,798,110 63,074 2,735,930 1,100,000 - 1,783,045 - 12,935 43,310,539 Prescribed dividends and interest on equity - 57,780 - - 57,780 Income tax return adjustment – government grants - 1,699 (1,699) - - - Other comprehensive income - 14,694 - 3,914 18,608 Net income for the year - 1,991,515 - - 1,991,515 Income allocation: Legal reserve - 185,797 - (185,797) - - - Interim interest on equity - (1,738,000) - - (1,738,000) Interim dividends - (746,000) - - (746,000) Proposed additional dividend - (1,175,538) 1,175,538 - - Balances at December 31, 2013 37,798,110 63,074 2,735,930 1,285,797 1,699 - 1,175,538 16,849 42,894,442 Additional dividend proposed for year 2013 - (1,175,538) - (1,175,538) Unclaimed dividends and interest on equity - 109,518 - - 109,518 Other comprehensive income - (7,094) (7,094) Net income for the period - 2,653,423 - - 2,653,423 Balances at June 30, 2014 37,798,110 63,074 2,735,930 1,285,797 1,699 2,762,941 - 9,755 44,474,751 Outstanding shares (thousands) 1,123,269 Book value per shares (VPA) 39.59 TELEFÔNICA BRASIL S. A. Statements of comprehensive income Three- and six-month periods ended June 30, 2014 and 2013 (In thousands of reais) Company Consolidated Three-month period ended Six-month period ended Three-month period ended Six-month period ended 06/30/14 06/30/13 06/30/14 06/30/13 06/30/14 06/30/13 06/30/14 06/30/13 Net income for the year 914,255 2,653,423 1,724,430 1,992,653 914,255 2,653,423 1,724,430 Unrealized losses in investments available for sale (1,169) (4,571) (12,427) (3,276) (1,169) (4,571) (12,427) Taxes 1,114 228 1,554 4,225 1,114 228 1,554 4,225 (2,162) (941) (3,017) (8,202) (2,162) (941) (3,017) (8,202) Accumulated adjustments of conversion of foreign currency transactions 6,883 (5,129) 4,393 (2,366) 6,883 (5,129) 4,393 Other net comprehensive income to be reclassified to P&L in subsequent years 5,942 5,942 Actuarial gains (losses) and limitation effect of the surplus plan assets - (651) Taxes - 221 - (430) Gains (losses) on derivative transactions - 1,594 - (438) 2,876 1,594 (1,588) Taxes 149 - (542) - 149 (978) (542) 540 (289) - 1,052 - (289) 1,898 1,052 (1,048) Interest held in comprehensive income of subsidiaries - 1,898 - (1,478) - Other net comprehensive income that will not be reclassified to P&L in subsequent years 1,898 1,052 1,898 1,052 Comprehensive income for the year, net of taxes 922,095 2,646,329 1,719,143 1,987,836 922,095 2,646,329 1,719,143 6 TELEFÔNICA BRASIL S. A. Statements of cash flows Six-month periods ended June 30, 2014 and 2013 (In thousands of reais) Company Consolidated 06/30/14 06/30/13 06/30/14 06/30/13 Cash provided by operating activities Income before taxes 2,111,362 1,878,007 2,276,990 2,385,703 Non-cash items Non-cash expenses (income) 3,554,577 15,633 3,910,428 3,763,903 Depreciation and amortization 2,622,196 1,345,096 2,632,390 2,845,289 Foreign exchange variations on loans 40,752 13,494 40,752 40,991 Monetary gains 37,539 25,301 24,393 41,087 Equity pickup (323,353) (1,801,316) (1,459) 2,061 Loss (gain) on write-off/disposal of goods 25,958 (57,629) 25,734 (139,517) Estimated impairment losses of trade accounts receivable 396,685 154,474 428,270 402,103 Provision (reversal) of suppliers 152,807 (8,610) 157,752 28,586 Estimated losses (write-offs and reversals) for impairment of inventory items 3,033 (10,795) 11,506 Pension plan and other post-employment benefits 15,762 13,296 15,755 13,159 Provisions for tax, labor, civil and regulatory demands 240,591 165,638 240,605 228,597 Interest expenses 342,533 163,238 342,533 270,317 Provision (reversal) for divestiture 13,959 (3,821) 13,959 12,954 Provision for loyalty program 539 - 539 6,770 Investment losses - 3,439 - - Changes in operating assets and liabilities: Trade accounts receivable (836,955) (147,746) (824,255) (376,767) Inventories (9,069) (5,645) 6,076 (126,500) Taxes recoverable 41,344 12,527 32,772 (298,088) Prepaid expenses (412,834) (109,238) (414,016) (501,776) Other current assets (243,376) 6,691 54,898 112,327 Other noncurrent assets 9,966 (73,467) (27) (9,792) Personnel, social charges and benefits 10,155 (50,467) 10,251 (47,772) Trade accounts payable (250,889) 3,826 (158,907) 114,575 Taxes, charges and contributions 98,570 305,800 98,582 442,467 Interest paid (378,298) (140,161) (378,298) (264,450) Income and social contribution taxes paid - (544,113) (703,097) Outros passivos circulantes (191,195) (91,030) (210,135) (45,169) Other non-current liabilities (63,970) (33,443) (79,639) (76,885) Total cash arising from operating activities 3,023,664 1,571,287 3,780,607 4,368,679 Net cash generated from (used in) investing activities Future capital contribution in subsidiaries - (65,250) - - Acquisition of fixed and intangible assets (net of donations) (1,011,834) (2,654,154) (3,016,567) Cash from disposal of fixed assets 5,887 34,273 7,034 423,090 Redemptions (short-term investments) in guarantee - - - (250,000) Redemption (realization) of judicial deposits (56,876) (67,963) (160,028) Dividends and interest on equity received 1,140 1,320,449 1,140 - Total cash from (used in) investing activities 220,762 Cash (from) used in financing activities Payment of loans, financing, and debentures (214,237) (433,825) (438,563) Loans and debentures raised 93,884 1,300,128 93,884 1,318,124 Net payment of derivative agreements (5,671) (31,710) (14,960) Payment referring to group of shares (161) (145) (161) Dividends and interest on equity paid (1,583,900) (1,752,083) (1,583,900) Total cash (from) used in financing activities Increase (decrease) in cash and cash equivalents 1,288,208 645,714 Cash and cash equivalents at beginning of year 6,311,299 3,079,282 6,543,936 7,133,485 Cash and cash equivalents at end of year 4,498,739 4,367,490 5,486,721 7,779,199 Variations in cash and cash equivalents for year 1,288,208 645,714 7 TELEFÔNICA BRASIL S. A. Statements of value added Six-month periods ended June 30, 2014 and 2013 (In thousands of reais) Company Consolidated 06/30/14 06/30/13 06/30/14 06/30/13 Revenue 22,161,113 8,273,164 23,282,986 23,204,275 Goods and services sold 22,242,223 8,298,542 23,372,651 23,297,628 Other income 315,575 129,096 338,605 308,750 Provision for impairment of trade accounts receivable (154,474) (428,270) (402,103) Input products acquired from third parties Cost of goods and products sold and services rendered (2,806,557) (5,131,097) (5,362,048) Materials, energy, third-party services and other expenses (1,078,901) (3,784,242) (3,459,368) Loss/recovery of assets (17,047) 61,145 (17,923) 128,343 Gross value added 13,734,182 4,448,851 14,349,724 14,511,202 Retentions Depreciation and amortization (2,622,196) (1,345,096) (2,632,390) (2,845,289) Net value added produced 11,111,986 3,103,755 11,717,334 11,665,913 Value added received in transfer 2,064,392 894,041 746,935 Equity pickup 323,353 1,801,316 1,459 (2,061) Financial income 850,570 263,076 892,582 748,996 Total value added to be distributed 12,285,909 5,168,147 12,611,375 12,412,848 Distribution of value added Personnel, social charges and benefits (414,881) (1,132,390) (1,137,340) Direct compensation (734,372) (286,309) (741,825) (741,963) Benefits (328,675) (92,063) (331,555) (326,341) FGTS (58,341) (36,509) (59,010) (69,036) Taxes, charges and contributions (6,155,457) (2,164,389) (6,465,265) (7,409,165) Federal (1,296,643) (657,442) (1,554,253) (2,566,156) State (4,829,955) (1,482,458) (4,834,375) (4,797,996) Municipal (28,859) (24,489) (76,637) (45,013) Debt remuneration (1,951,865) (603,837) (1,955,483) (1,775,701) Interest (1,090,420) (368,367) (1,091,378) (815,736) Rent (861,445) (235,470) (864,105) (959,965) Equity remuneration (2,653,423) (1,724,430) (2,653,423) (1,724,430) Retained profits (2,653,423) (1,724,430) (2,653,423) (1,724,430) Others (403,776) (260,610) (404,814) (366,212) Labor, civil, tax, and regulatory provisions, net (260,610) (404,814) (366,212) 8 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) 1. Operations a. Background information Telefônica Brasil S.A. (Company or Telefônica Brasil) is a publicly-traded corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services, in conformity with the concessions and authorizations it has been or granted. The Company, headquartered at Avenida Engenheiro Luiz Carlos Berrini, nº 1376, in the city and State of São Paulo, Brazil, is a member of Telefónica Group, the telecommunications industry leader in Spain, also being present in various European and Latin American countries. At June 30, 2014 and December 31, 2013, Telefónica S.A., holding company of the Group, held a total of 73.81% direct and indirect interest in the Company, being 91.76% of common shares and 64.60% of preferred shares (See Note 21). b. Operations The Company is primarily engaged in the rendering of land-line telephone and data services in the state of São Paulo, under Fixed Switched Telephone Service Concession Arrangement (STFC) and Multimedia Communication Service (SCM) authorization, respectively. Also, the Company is authorized to render STFC services in Regions I and II of the General Service Concession Plan (PGO) and other telecommunications services, such as SCM (data communication, including broadband internet ), SMP (Personal Communication Services) and SEAC (Conditional Access Audiovisual Services) (especially by means of DTH and cable technologies). Service concessions and authorizations are granted by Brazil’s Telecommunications Regulatory Agency (ANATEL), under the terms of Law No. 9472 of July 16, 1997 - General Telecommunications Law (“Lei Geral das Telecomunicações” - LGT), amended by Laws No. 9986 of July 18, 2000 and No. 12485 of September 12, 2011. Operation of such concessions and authorizations is subject to supplementary regulations and plans issued. STFC service concession arrangement The Company is the grantee on an STFC concession to render land-line services in the local network and national long distance calls originated in sector 31 of Region III, which comprises the state of São Paulo (except for cities within sector 33), as established in the General Service Concession Plan (PGO). The Company’s current STFC service concession arrangement is effective until December 31, 2025, and may be subject to reviews on December 31, 2015 and December 31, 2020. In accordance with the service concession arrangement, every two years, during the arrangement’s 20-year term, the Company shall pay a fee equivalent to 2% of its prior-year STFC revenue, net of applicable taxes and social contributions. 9 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) Authorizations and frequencies to SMP Frequency authorizations granted by ANATEL for mobile telephone services may be renewed only once, over a 15-year period, through payment, every two years after the first renewal, of fees equivalent to 2% of the Company’s prior-year revenue, net of taxes and social contributions, related to the application of the Basic and Alternative Plans of Service. The Company operates SMP services, in accordance with the authorizations it has been given. Information on operation areas (regions) and expirations of radiofrequency authorizations is the same as in Note 1.c - “Operations”, disclosed in the financial statements as at December 31, 2013. c. Corporate restructuring In order to streamline the Company’s organizational structure, to rationalize the services provided by its subsidiaries and to concentrate service provision in two operating entities, namely the Company and its wholly-owned subsidiary Telefônica Data S.A. (TData or Subsidiary), the Company carried out a corporate restructuring approved by ANATEL, under the terms of Act No. 3043 of May 27, 2013, as published in the Federal Official Gazette (DOU) of May 29, 2013, subject to the conditions thereunder. The Board of Directors’ meeting held on June 11, 2013 approved the terms and conditions of the corporate restructuring process involving the Company’s wholly-owned subsidiaries and subsidiaries. Company Annual General Meeting held on July 1, 2013 approved the aforementioned corporate restructuring, which included spin-offs and mergers of subsidiaries and of companies directly or indirectly controlled by the Company, so that the economic activities other than telecommunications services, including the provision of Value Added Services as defined in article 61 of the General Telecommunications Law (LGT) (with such activities being jointly and generally referred to as SVAs), provided by the various wholly-owned subsidiaries/subsidiaries were concentrated in TData and the telecommunication services were consolidated by the Company. All of the spin-offs or split-ups, as the case may be, and the merger of the net assets of the companies involved in the restructuring process took place on the same date and had the same reporting date (April 30, 2013), as follows: the Company merged (i) the net assets of TData, arising from its spin-off, corresponding to the activities related to the provision of service of Multimedia Communication Service (SCM); (ii) the net assets of Vivo S.A. (Vivo), arising from its split-up, corresponding to the use of Personal Communication Services (SMP), Multimedia Communication Services (SCM) and STFC in local, domestic and international long distance calls in regions I and II of the General Service Concession Plan (PGO), and the net assets of SVAs and other services other than telecommunications services were merged into TData and Vivo’s operations were ceased; (iii) the net assets of ATelecom S.A. (ATelecom), arising from its split-up, corresponding to the activities related to the provision of Conditional Access Audiovisual Services (SEAC) (through DTH technology) and SCM, and the net assets of SVAs and other services other than telecommunications services were merged into TData, thus ATelecom's operations were ceased; and (iv) Telefônica Sistema de Televisão S.A. (TST), which concentrated the activities related to the provision of SEAC and SCM services before its merger into the Company, due to the full merger of Lemontree Participações S.A. (Lemontree), GTR-T Participações e Empreendimentos S.A. (GTR-T), Ajato Telecomunicações Ltda (Ajato), Comercial Cabo TV São Paulo S.A. (CaTV) e TVA Sul Paraná S.A. (Sul Paraná), thus TST, Lemontree, GTR-T, Ajato, CaTV and Sul Paraná had its operations ceased. 10 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) The merger of companies and net assets previously described did not result in any capital increase or issue of new Company shares; accordingly, the corporate restructuring did not result in any changes in ownership interest currently held by Company shareholders. There is no question of replacing shares of noncontrolling shareholders of the spun-off companies with shares of the merging company, since the Company was, upon the merger of net assets and/or companies, as the case may be, the sole shareholder of the companies spun off/ merged. Accordingly, an equity valuation report at market price was not prepared for calculating the noncontrolling share replacement ratio as defined in article 264 of Law No. 6404/76, and article 2, paragraph 1, item VI of CVM Rule No. 319/99, based on recent understandings expressed by the Brazilian Securities and Exchange Commission (CVM) regarding consultations in connection with similar restructuring processes and based on CVM Rule No. 559 of November 18, 2008. The corporate restructuring was described in detail in Note 1b) - “Corporate restructuring” disclosed in the financial statements as at December 31, 2013. d. Share trading on stock exchanges The Company is listed in the Brazilian Securities and Exchange Commission (CVM) as a publicly-held company under Category A (issuers authorized to trade any marketable securities) and has shares traded on the São Paulo Stock Exchange (BM&FBovespa). It is also listed in the US Securities and Exchange Commission (SEC ) , and its level II American Depositary Shares (ADS), backed by preferred shares only, are traded on the New York Stock Exchange (NYSE). e. Agreement between Telefónica S.A. and Telecom Italia TELCO S.p.A. (in which Telefónica S.A. held a 46.18% interest) has a 22.4% interest with voting rights in Telecom Italia., and is the majority shareholder of this company. Telefónica S.A. holds indirect control in Telefônica Brasil, and Telecom Italia, S.p.A. holds an indirect interest in TIM S.A. (TIM), a Brazilian telecommunications company. Neither Telefónica S.A., nor Telefônica Brasil or any other affiliate of Telefónica S.A. interfere in, are involved with or have decision-making powers over TIM operations in Brazil, also being lawfully and contractually forbidden to exercise any type of political power derived from indirect interest held as concerns operations in Brazil, directly related to TIM operations. TIM (Brazil) and Telefônica Brasil compete in all markets in which they operate in Brazil under permanent competitive stress and, in this context, as well as in relation to the other economic players in the telecommunications industry, maintain usual and customary contractual relations with one another (many of which are regulated and inspected by ANATEL) and/or which, as applicable, are informed to ANATEL and Brazil’s Administrative Council for Economic Defense (CADE), concerning the commitments assumed before these agencies so as to ensure total independence of their operations. On September 24, 2013, Telefónica S.A., entered into an agreement with the other shareholders of the Italian company TELCO S.p.A. whereby Telefónica S.A. subscribed and paid up capital in TELCO, S.p.A. through a contribution of 324 million euros, receiving shares without voting rights of TELCO, S.p.A as consideration. As a result of this capital increase, the share capital of Telefónica S.A. voting in TELCO, S.p.A. remaining unchanged (remaining at 46.18%), although their economic participation rose to 66%. Thus, the governance of TELCO S.p.A., as well as the obligations of Telefónica S.A. to abstain from participating in or influencing the decisions that impact the industries where they both operate, remained unchanged. 11 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) In the same document, Italian shareholders of TELCO S.p.A. granted Telefónica S.A. an option to purchase all of their shares in TELCO S.p.A. Exercising this call option was subject to obtaining the required previous approvals from antitrust authorities and telecommunications regulatory agencies as applicable (including Brazil and Argentina), beginning eligible after January 1, 2014, whenever the Shareholders’ Agreement remains in full force and effect, except (i) between June 1 and June 30, 2014 and between January 15 and February 15, 2015; and (ii) during certain periods in case the Italian shareholders of TELCO, S.p.A. request the entity’s spin-off. On December 4, 2013, the CADE announced the following decisions: 1) Approve, subject to the limitations described below, the acquisition, by Telefónica S.A., of the total interest held by Portugal Telecom, SGPS SA and PT Móveis – Serviços de Telecomunicações, SGPS, SA (PT) in Brasilcel NV, which controlled Brazilian mobile telecommunications operator Vivo Participações S.A. (Vivo Part.). The transaction has been approved by ANATEL and its completion (requiring no prior approval from CADE at the time) took place immediately after approval from ANATEL, on September 27, 2010. The limitations imposed by CADE on its decision are as follow: a) A new shareholder share control over Vivo Part. with Telefónica S.A., adopting the same conditions applied to PT when it held an interest in Brasilcel NV.; or b) Telefónica S.A. shall cease to have, either directly or indirectly, an equity interest in TIM Participações S.A. 2) Impose a R$15 million fine on Telefónica S.A. for violating the will and purpose of the agreement executed by and between Telefónica S.A. and CADE, as a requirement to approve the initial purchase transaction of Telecom Italia in 2007, due to the subscription and payment, by Telefónica S.A., of TELCO S.p.A. nonvoting shares in the context of its recent capital increase. This decision also requires Telefónica S.A. to dispose of its nonvoting shares held in TELCO S.p.A. The deadline for compliance with the conditions and obligations imposed by CADE in both decisions were classified as confidential by CADE. At December 13, 2013, Telefónica S.A. published a material news release regarding the decisions made by CADE in the meeting held on December 4, 2013, stating that it considered the measures imposed by that agency to be unreasonable, thus started applicable legal proceedings in July, 2014. In this context, and in order to strengthen its firm commitment to the obligations previously assumed by Telefónica S.A. to keep away from Telecom Italia's business in Brazil, Telefónica S.A. pointed out, in a material news release that Mr. César Alierta Izuel and Mr. Julio Linares López had decided to resign with immediate effect, from the position of Directors at Telecom Itália S.p.A. .Additionally, Mr. Julio Linares López decided to resign, with immediate effect, from his position on the list presented by TELCO S.p.A. for a potential re-election to the Board of Directors of Telecom Itália, S.p.A. 12 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) Likewise, Telefónica S.A., notwithstanding the rights defined in the Shareholders’ Agreement of TELCO S.p.A, stated in a material news release it decided not to exercise, for now, its right to appoint or suggest two Directors at Telecom Itália, S.p.A. On June 16, 2014, the Italian shareholders of TELCO, S.p.A. decided to exercise their rights to request the spin-off ensured by the Shareholders' Agreement of the company. The implementation of this spin-off was approved at the Annual General Meeting of TELCO, S.p.A. on July 9, 2014, and is subject to the previous authorization by competente authorities, incuding CADE and ANATEL in Brazil. Whenever authorized, the spin-off will be implemented through the transfer of all current interest held by TELCO, S.p.A. in the Telecom Itália, S.p.A. capital, to four (4) new companies, which are wholly owned by one of the current shareholders of TELCO, S.p.A., and which are designed to hold interest in the capital of Telecom Itália, S.p.A., proportionally to the current economic interest of their respective future controlling shareholder in the capital of TELCO, S.p.A. Regulatory approvals in Brazil to the spin-off of TELCO, S.p.A. mentioned above have been required from relevant agencies as the applicable corporate documents are completed in Italy. 2. BASIS OF PREPARATION AND PRESENTATION OF QUARTERLY INFORMATION 2.a) Basis of presentation The Company’s Quarterly Information (ITR) for the six-month period ended June 30, 2014 is presented in thousands of reais (unless otherwise stated) and was prepared under a going concern assumption. This quarterly information compares the six-month periods ended June 30, 2014 and 2013, except for balance sheets that compare the positions at June 30, 2014 with December 31, 2013. In order to better present and compare the figures of the consolidated income statements for the six-month periods ended June 30, 2014 and 2013, certain reclassifications were made among the groups of “Cost of sales and services”, “Selling expenses”, “General and administrative expenses” and “Other operating income (expenses)”, for the period ended June 30, 2013, as follows: Income statement at 06/30/13, disclosed at 06/30/13 Reclassifications Income statement at 06/30/13, disclosed at 06/30/14 Operating revenue, net 17,046,989 - 17,046,989 Cost of sales and services 18,727 (8,780,092) Gross profit 8,248,170 18,727 8,266,897 Selling expenses (4,517,671) (38,577) (4,556,248) General and administrative expenses (1,177,126) 15,464 (1,161,662) Other operating income 405,903 (58,978) 346,925 Other operating expenses (481,449) 63,364 (418,085) Equity pickup (2,061) - (2,061) Income before financial income (expenses) 2,475,766 - 2,475,766 Financial income 748,996 - 748,996 Financial expenses (839,059) - (839,059) Income before taxes 2,385,703 - 2,385,703 Income and social contribution taxes - (661,273) Net income for the period 1,724,430 - 1,724,430 13 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) On account of the net assets received in the corporate restructuring process occurred on July 1, 2013, described in Note 1c), the individual information of the income statements at June 30, 2014 and 2013 is not comparable. The individual quarterly information (Company) was prepared and is presented in accordance with accounting practices adopted in Brazil, which comprise the rules issued by the Brazilian Securities and Exchange Commission (CVM) and CPC 21 - Interim Financial Reporting, issued by the Brazilian FASB (CPC), which are in accordance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB), except for investments in subsidiaries, which are measured by the equity method, while for IFRS purposes it would be measured at cost or fair value. The consolidated quarterly information (Consolidated) was prepared and is presented in accordance with CPC 21 and IAS 34 - Interim Financial Reporting, issued by the IASB, and CVM rules. At the meeting held on July 21, 2014, the Executive Board authorized the issue of this quarterly information, which was ratified by the Board of Directors at a meeting held on July 29, 2014. This Quarterly Information (ITR) was prepared in accordance with accounting principles, practices and criteria consistent with those adopted in the preparation of the financial statements for the financial year ended December 31, 2013, in addition to the new pronouncements, interpretations and amendments that became effective from January 1, 2014, as follows: IFRS 10, IFRS 12 and IAS 27 Investment Entities : These amendments became effective for annual periods beginning on or after January 1, 2014, providing an exception to the consolidation requirements for a reporting entity that meets the definition of an investment entity under IFRS 10. This exception requires an investment entity to account for its investments in subsidiaries at fair value in P&L. The application of these amendments does not entail impacts on the Company’s financial position, given that its subsidiary is not qualified as an investment entity. IAS 32 Offsetting Financial Assets and Financial Liabilities : This amendment became effective for annual periods beginning on or after January 1, 2014 and clarifies the meaning of “currently has a legally enforceable right to set off the recognized amounts” and the criteria that would qualify for settlement the settlement mechanisms of clearing house systems that are not simultaneous. The application of this amendment does not entail significant impacts on the Company’s financial position. IAS 36 Recoverable Amount Disclosures for Non Financial Assets (Impairment of Assets): This amendment became effective for annual periods beginning on or after January 1, 2014 and eliminates unintended consequences of IFRS 13 Fair Value Measurement on disclosures required by IAS 36. In addition, these amendments require the disclosure of recoverable amounts of assets or Cash Generating Units (CGU) for which a provision for impairment has been recognized over the period. The application of this amendment does not impact the Company’s disclosures. IAS 39 Novation of Derivatives and Continuation of Hedge Accounting : This amendment became effective for annual periods beginning on or after January 1, 2014 and introduces a relief regarding discontinuance of hedge accounting where a derivative, which is designated as hedging instrument, is novated if specific conditions are met. The application of this amendment does not entail significant impacts on the Company’s financial position. 14 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) IFRIC 21 Levies : This amendment became effective for annual periods beginning on or after January 1, 2014 and provides guidance on when to recognize a liability for a tax or levy when the obligating event occurs. For a levy that is triggered upon reaching a minimum threshold, the interpretation clarifies that no liability is recognized before the specified minimum threshold is reached. The application of this standard does not entail significant impacts on the Company’s financial position. On the preparation date of this quarterly information, the following IFRS amendments had been published; however, their application was not compulsory: IFRS 2 Share Based Payments : These amendments changed the settings relating to the purchase conditions and its implementation is effective beginning on or after July 1, 2014. The Company does not believe that these amendments may significantly impact its financial position. IFRS 3 Business Combination : The amendments changed the accounting for contingent consideration in a business combination. Contingent consideration on acquisition of a business that is not classified as equity is subsequently measured at fair value through profit or loss, whether or not included in the scope of IFRS 9 Financial Instruments. These changes are effective for new business combinations after July 1, 2014. The Company consider the application of these changes to any business combinations that occur beginning on or after 1 July 2014. IFRS 8 Operating Segments : These amendments are related to the aggregation of operating segments, which can be combined / aggregated whether they are in accordance with the criteria of the rule, in other words, if the segments have similar economic characteristics and are similar in other qualitative aspects. If they are combined, the entity shall disclose the economic characteristics used to assess whether the segments are similar. These amendments will become effective beginning on or after July 1, 2014. Considering the fact that the Company and its subsidiary operate in a sole operating segment, significant impact on their financial position is not expected. IFRS 9 Financial Instruments: IFRS 9, as issued, is the first step in IASB’s project to replace IAS 39 and applies to classification and measurement of financial assets and liabilities as defined by IAS 39. Initially, the pronouncement would become effective for annual periods beginning on or after January 1, 2013, but Amendments to IFRS 9: Mandatory Effective Date of IFRS 9 and Transition Disclosures, issued in December 2011, postponed the effective date of IFRS 9 to January 1, 2018. In the subsequent steps, IASB will tackle issues such as hedge accounting and provision for impairment of financial assets. Adoption of the first step of IFRS 9 will affect the classification and measurement of the Company’s financial assets, but will have no impact on the classification and measurement of its financial liabilities. The Company will quantify such effects together with the effects from other phases of IASB’s project once the final consolidated standard is issued. IFRS 13 Fair Value Measurement: This amendment is related to the application of the exception to financial assets portfolio, financial liabilities and other contracts. It will become effective for annual periods beginning on or after July 1, 2014. The Company will evaluate the effect of the application on new transactions after July 1, 2014. 15 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) IAS 16 Property, Plant and Equipment and IAS 38 Intangible Assets: The amendments to IAS 16.35 (a) and IAS 38.80 (a) clarifies that a revaluation can be made as follows: i) adjust the gross carrying amount of the asset at market value or, ii) determine the market value and adjust the gross carrying amount proportionally, so that the resulting carrying amount is equal to the market value. IASB also clarified that the accumulated depreciation / amortization is the difference between the gross carrying amount and the book value of the asset (i.e. gross carrying amount - accumulated depreciation / amortization book value). The amendment to IAS 16.35 (b) and IAS 38.80 (b) clarifies that the accumulated depreciation / amortization is eliminated so that the gross carrying amount and the book value is equal to market value. These amendments will become effective beginning on or after 1 July 2014 retrospectively. Implementation of these amendments has no impact on the financial or operating positions of the Company at the time. Whereas the reassessment of property and equipment and intangible assets is not allowed in Brazil, the Company does not expect impact on its financial position. IAS 24 Related Party Disclosures: The amendment clarifies that an entity's providing management services to other entity that provides key management personnel to provide management services is a subject relating to related party disclosures. In addition, an entity that uses a management entity shall disclose the expenses incurred by management services. The amendments will become effective beginning on or after 1 July 2014 retrospectively. The Company does not expect these amendments significantly impact its financial position. IAS 40 Investment Property: This amendment clarifies the relationship between the definitions of IFRS 3 and IAS 40 on the classification of the investment property or owner-occupied property. The description of ancillary services in IAS 40 that differentiates between investment properties and owner-occupied property (IFRS 3) is used to determine whether the transaction is a purchase of an asset or a business combination. This amendment will become effective beginning on or after 1 July 2014 prospectively. The Company will evaluate any possible impact in case of transactions occur after the effective date. The Company does not early adopt any pronouncement, interpretation or amendment that has been issued, whose application is not compulsory. 2.b) Subsidiaries (wholly-owned and jointly-controlled subsidiaries) Information on investees at June 30, 2014 and December 31, 2013 is described below: Telefônica Data S.A. (TData): Wholly-owned subsidiary of the Company and headquartered in Brazil, this entity is engaged in the rendering and operation telecommunications services; provide value added services (SVAs); provide integrated business solutions in telecommunications and related activities; manage the provision of technical assistance and maintenance services of telecommunications equipment and network, consulting services regarding telecommunications solutions and related activities, and design, implementation and installation of telecommunication-related projects; sell and lease telecommunications equipment, products and services, value-added services or any other related services, provided or supplied by third parties; provide third parties with telecommunications infrastructure; manage and/or develop activities that are necessary or useful for performing such services in accordance with applicable law; provide business trading services in general and provide technical support services in IT, including consulting, installation and maintenance of goods, applications and services, licensing or sub licensing of any kind of software, and storage and management of data and information. 16 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) Aliança Atlântica Holding B.V. (Aliança): Jointly-controlled subsidiary, headquartered in Amsterdam, Netherlands, this entity has a 50% interest held by Telefônica Brasil and cash generated from sale of Portugal Telecom shares in June 2010. Companhia AIX de Participações (AIX): Jointly-controlled subsidiary, with 50% interest held by Telefônica Brasil, this entity is engaged in holding interest in Refibra Consortium, and in performing activities related to the direct and indirect operation of activities related to the construction, completion and operation of underground networks or optical fiber ducts. Companhia ACT de Participações (ACT): Jointly-controlled subsidiary, with 50% interest held by Telefônica Brasil, this entity is engaged in holding interest in Refibra Consortium, and in performing activities related to the rendering of technical support services for the preparation of projects and completion of networks, by means of studies required to make them economically feasible, and monitor the progress of Consortium-related activities. Upon consolidation, all asset and liability balances, revenues and expenses arising from transactions and interest held in equity between the Company and its Subsidiary were eliminated. 3. CASH AND CASH EQUIVALENTS Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Cash and bank checking accounts 101,094 49,295 101,921 Short-term investments 4,449,819 6,210,205 5,437,426 6,442,015 Total 4,498,739 6,311,299 5,486,721 6,543,936 Highly liquid short-term investments basically correspond to Bank Deposit Certificates (CDB), pegged to the Interbank Deposit Certificate (CDI) rate variation, and are kept at first-tier financial institutions. In addition, the Company had short-term investments pledged as collateral for loans and legal proceedings in the consolidated amounts of R$109,327 at June 30, 2014 (R$106,455 at December 31, 2013) recorded in noncurrent assets. 4. TRADE ACCOUNTS RECEIVABLE, NET Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Billed amounts 4,538,625 4,084,617 5,009,016 4,581,188 Unbilled amounts 1,778,057 1,777,871 1,906,652 1,890,485 Interconnection amounts 923,739 872,678 911,912 859,894 Gross accounts receivable 7,240,421 6,735,166 7,827,580 7,331,567 Impairment losses (1,098,650) (1,033,665) (1,371,650) (1,271,622) Total 6,141,771 5,701,501 6,455,930 6,059,945 Current 5,959,002 5,541,023 6,174,988 5,802,859 Noncurrent 182,769 160,478 280,942 257,086 17 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) The aging list of trade accounts receivable, net of estimated impairment losses, is as follows: Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Falling due 4,354,894 4,131,549 4,634,390 4,398,791 Overdue from 1 to 30 days 878,523 756,787 907,731 795,389 Overdue from 31 to 60 days 320,036 266,192 323,442 289,783 Overdue from 61 to 90 days 203,751 162,436 199,088 166,105 Overdue from 91 to 120 days 75,005 59,244 82,850 62,122 Overdue above 120 days 309,562 325,293 308,429 347,755 Total 6,141,771 5,701,501 6,455,930 6,059,945 At June 30, 2014 and December 31, 2013, no customer represented more than 10% of trade accounts receivable, net. Changes in estimated impairment losses on accounts receivable are as follows: Company Consolidated Balance at December 31, 2013 Additions, net (Note 23) (396,685) (428,270) Write-offs 331,700 328,242 Balance at June 30, 2014 At June 30, 2014, the consolidated balance of noncurrent trade accounts receivable included R$182,770 (R$160,478 at December 31, 2013), referring to the new business model for resale of goods to legal entities, whose days sales outstanding is up to 24 months. At June 30, 2014, the impact of the present value adjustment amounted to R$21,411 (R$18,174 at December 31, 2013). TData has a product called “Soluciona TI,” which consists of leasing IT equipment to small- and medium-sized enterprises, for which TData receives fixed installments over the lease term. Considering the contractual terms, the Company classified this product as Finance Lease. At June 30, 2014, the consolidated balance of noncurrent trade accounts receivable included R$98,172 (R$96,608 at December 31, 2013) relating to this product. The consolidated balance of current and noncurrent trade accounts receivable, relating to finance lease of “Soluciona TI” product, comprises the following effects: Consolidated 06/30/14 12/31/13 Present value receivable 347,362 335,376 Unrealized financial income 6,118 7,058 Nominal value receivable 353,480 342,434 Estimated impairment losses (113,511) (99,791) Net amount receivable 239,969 242,643 Current 141,797 146,035 Noncurrent 98,172 96,608 18 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) At June 30, 2014, the aging list of trade accounts receivable referring to “Soluciona TI” product is as follows: Consolidated Nominal value receivable Present value receivable Falling due within 1 year 249,190 249,190 Falling within 5 years 104,290 98,172 Total 353,480 347,362 There are no unsecured net book values resulting in benefits to the lessor nor contingent payments recognized as revenue over the year. 5. INVENTORIES Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Consumer materials 70,321 55,431 71,686 58,492 Materials for resale (a) 465,791 459,949 491,201 498,803 Other inventories 6,482 6,481 6,482 6,481 Gross total 542,594 521,861 569,369 563,776 Estimated impairment losses and obsolescence (52,275) (59,035) (58,161) Total 490,046 469,586 510,334 505,615 (a) This includes, among others, mobile telephones, simcards (chip) and IT equipment in stock. Changes in estimated impairment losses and inventory obsolescence are as follows: Company Consolidated Balance at December 31, 2013 Additions (10,745) (12,563) Reversals 10,472 11,689 Balance at June 30, 2014 The cost of sales includes additions/reversals of estimated impairment losses and inventory obsolescence (Note 23). 19 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) 6. DEFERRED TAXES AND TAXES RECOVERABLE 6.1 Taxes recoverable Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 State VAT - ICMS (a) 1,865,240 1,908,754 1,873,394 1,911,703 Income and social contribution taxes recoverable (b) 266,454 374,096 270,706 377,704 Taxes and contribution withheld at source (c) 42,764 174,015 57,536 188,659 Contribution Taxes on Gross Revenue for Social Integration Program (PIS) and for Social Security Financing (COFINS) 50,943 62,449 52,900 63,816 Other 16,296 17,871 18,898 18,468 Total 2,241,697 2,537,185 2,273,434 2,560,350 Current 1,836,497 2,168,797 1,868,234 2,191,962 Noncurrent 405,200 368,388 405,200 368,388 (a) This includes credits arising from acquisition of property and equipment (subject to offsetting in 48 months), in ICMS refund request, which was paid under invoices later cancelled, for the rendering of services, tax replacement, rate difference, among others. (b) These mainly refer to prepayments of income and social contribution taxes, which will be offset against federal taxes to be determined in the future. (c) These refer to credits on Withholding Income Tax (IRRF) on short-term investments, interest on equity and others, which are used as deduction in operations for the period and social contribution tax withheld at source on services provided to public agencies. 6.2 Deferred taxes Deferred income and social contribution tax assets are computed considering expected generation of taxable profit, which were based on a technical feasibility study, approved by the Board of Directors. Significant components of deferred income and social contribution taxes are as follows: Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Deferred tax assets Income and social contribution tax losses (a) - 122,321 82,493 262,915 Income and social contribution taxes on temporary differences (c) Provisions for tax, civil and labor claims 1,436,810 1,322,244 1,442,081 1,327,288 Post-employment benefits 149,387 143,537 149,387 143,537 Estimated impairment losses on accounts receivable 261,662 241,203 268,623 245,556 Estimated losses modem and other property and equipment items 184,393 164,518 186,706 166,174 Profit sharing 54,946 71,287 55,332 71,948 Accelerated accounting depreciation 155,009 154,181 155,009 154,181 Estimated impairment losses on inventory 10,134 10,884 12,340 12,885 Provision for loyalty program 31,383 31,199 31,383 31,199 Customer portfolio and trademarks (Note 26) 311,141 - 311,141 - Trade accounts payable and other provisions 518,999 338,458 600,383 398,956 Income and social contribution taxes on temporary differences 157,453 157,988 156,767 157,313 Total 3,271,317 2,757,820 3,451,645 2,971,952 20 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) Deferred tax liabilities Merged tax credit (b) (337,535) (337,535) (337,535) (337,535) Income and social contribution taxes on temporary differences (c) Technological innovation law (284,772) (308,490) (284,772) (308,490) Customer portfolio (Note 26) - (461,870) - (461,870) Trademarks and patents (Note 26) - (479,548) - (479,548) License (879,731) (719,780) (879,731) (719,780) Effects of goodwill generated upon merger of Vivo Part. (568,338) (568,338) (568,338) Vivo Part. goodwill (587,113) (480,366) (587,113) (480,366) Income and social contribution taxes on temporary differences (124,527) (183,599) (128,365) Total Total noncurrent deferred tax assets (liabilities), net 430,468 610,557 Deferred tax assets (liabilities), net Represented in balance sheet as follows: Noncurrent deferred tax assets (liabilities), net 430,468 - 610,557 210,294 Noncurrent deferred tax liabilities, net - - Deferred taxes were determined considering future realization, as follows: a) Income and social contribution tax losses: this represents the amount recorded by the Company and its subsidiary which, in accordance with Brazilian tax legislation, may be offset to the limit of 30% of the tax bases computed for the following years, with no expiry date. b) Merged tax credit: represented by tax benefits arising from corporate restructuring of goodwill for expected future profitability, whose tax use follows the limit set forth in tax legislation. c) Income and social contribution taxes on temporary differences: amounts will be realized upon payment of provisions, effective impairment loss on trade accounts receivable, or realization of inventories, as well as upon reversal of other provisions. Changes in deferred income and social contribution tax assets and liabilities are as follows: Company Consolidated Deferred assets Income and social contribution tax losses Income and social contribution taxes on temporary differences Total Income and social contribution tax losses Income and social contribution taxes on temporary differences Total Balance at December 31, 2013 122,321 2,635,499 2,757,820 262,915 2,709,037 2,971,952 Provision - 656,425 656,425 - 680,793 680,793 Write-offs and realizations (122,321) (20,607) (142,928) (180,422) (20,678) (201,100) Balance at June 30, 2014 - 3,271,317 3,271,317 82,493 3,369,152 3,451,645 Deferred liabilities Company Consolidated Balance at December 31, 2014 Provision (326,543) (322,944) Write-offs and realizations 965,136 965,136 Other comprehensive income (loss) 1,012 1,012 Balance at June 30, 2014 21 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) Deferred income and social contribution taxes related to items directly reversed from or posted to equity for the year are as follows: Company Consolidated 06/30/14 06/30/13 06/30/14 06/30/13 Unrealized losses in investments available for sale 1.554 4.225 1.554 4.225 Actuarial gains (losses) and limitation effect of the surplus plan assets - - - 221 Gains (losses) on derivative transactions - (542) 540 Total 1.012 4.225 1.012 4.986 Law No. 12973/2014 On May 13, 2014, Law No, 12973/14 was published, resulting from the signing into law of Provisional Executive Order (MP) No. 627/13. This law regulates the tax effects stemming from the alignment of the Brazilian accounting standards with the international standards defined by the IFRS, and ceases the Transition Tax Regime (RRT) set forth by Law No. 11941/09. As permitted by the legislation, the Company will only adopt its provisions when such law becomes effective, from January 1, 2014 onwards. This option will be reported to the Brazilian Internal Revenue Service (RFB) through the Federal Tax Debt and Credit Return (DCTF). 7. JUDICIAL DEPOSITS AND GARNISHMENTS In some situations, in connection with a legal requirement or presentation of guarantees, judicial deposits are made to secure the continuance of the proceedings under discussion. These judicial deposits may be required for proceedings whose likelihood of loss was analyzed by the Company, grounded on the opinion of its legal advisors as a probable, possible or remote loss: Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Judicial deposits Labor 1,033,305 1,030,468 1,039,113 1,036,055 Tax 2,489,019 2,348,179 2,506,423 2,364,913 Civil and regulatory (*) 851,347 815,735 852,124 816,743 Total 4,373,671 4,194,382 4,397,660 4,217,711 Garnishments 122,983 96,130 124,840 97,572 Total 4,496,654 4,290,512 4,522,500 4,315,283 Current 191,406 166,928 191,406 166,928 Noncurrent 4,305,248 4,123,584 4,331,094 4,148,355 (*) At December 31, 2013, the Company reclassified the amount of R$37,237 between the groups “Judicial deposits and garnishments” and “Concession licenses” in current assets and liabilities, respectively. At June 30, 2014, the Company and its subsidiary had a number of tax-related judicial deposits, reaching the consolidated amount of R$2,506,423 (R$2,364,913 at December 31, 2013). Detailed information on the matters from which the main deposits stem, is in Note 18. 22 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) A brief description of the main tax-related judicial deposits is as follows: · Contribution Tax on Gross Revenue for Social Integration Program (PIS) and for Social Security Financing (COFINS) The Company and its subsidiary are involved in disputes related to: (i) proceeding filed for overpayment of tax credits, not recognized by tax authorities; (ii) tax debt arising from underpayment due to differences in ancillary statements (DCTF); and (iii) disputes referring to changes in rates and increase in tax bases introduced by Law No. 9718/98. At June 30, 2014, the consolidated balance of judicial deposits amounted to R$32,060 (R$31,162 at December 31, 2013). · Social Contribution Tax for Intervention in the Economic Order (CIDE) The Company is involved in legal disputes for the exemption of CIDE levied on offshore remittances of funds arising from agreements for the transfer of technology, brand and software licensing, etc. At June 30, 2014, the consolidated balance of judicial deposits amounted to R$149,022 (R$144,684 at December 31, 2013). · Telecommunications Inspection Fund (FISTEL) ANATEL collects Installation Inspection Fee (TFI) on extension of licenses granted and on radio base stations, mobile stations and radio links. Such collection results from the understanding of ANATEL that said extension would be a triggering event of TFI and that mobile stations, even if owned by third parties, are also subject to TFI. The Company and its subsidiary challenge aforesaid fee in court. At June 30, 2014, the consolidated balance of judicial deposits amounted to R$895,749 (R$864,487 at December 31, 2013). · Withholding Income Tax (IRRF) The Company is involved in disputes related to: (i) exemption of IRRF payment on offshore remittances for out-coming traffic; (ii) exemption of IRRF payment on interest on equity; and (iii) IRRF levied on earnings from rent and royalties, wage labor and fixed-income investments. At June 30, 2014, the consolidated balance of judicial deposits amounted to R$61,227 (R$59,343 at December 31, 2013). · Corporate Income Tax (IRPJ) The Company is involved in disputes related to: (i) debts stemming from offsetting of IRPJ overpayments not recognized by the Brazilian IRS; and (ii) requirement of IRPJ estimates and lack of payment - debts in the integrated system of economic and tax information (SIEF); and (iii) underpaid IRPJ amounts. At June 30, 2014, the consolidated balance of judicial deposits amounted to R$29,305 (R$28,456 at December 31, 2013). 23 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) · Contribution to Empresa Brasil de Comunicação (EBC) Sinditelebrasil (Union of Telephony and Mobile and Personal Services) filed an injunction challenging the Contribution to Foster Public Radio Broadcasting payable to EBC, introduced by Law No. 11652/08. The Company and its subsidiary, as union members, made judicial deposits referring to that contribution. At June 30, 2014, the consolidated balance of judicial deposits amounted to R$644,306 (R$514,127 at December 31, 2013). · Occupational Accident Insurance (SAT) and Funds to Third Parties (Social Security Tax - INSS) The Company is involved in disputes related to: (i) SAT and funds to third parties (INCRA and SEBRAE); (ii) joint responsibility for contract labor; (iii) difference in SAT rate (from 1% to 3%); and (iv) gifts. At June 30, 2014, the consolidated balance of judicial deposits amounted to R$99,892 (R$96,736 at December 31, 2013). · Unemployment Compensation Fund (FGTS) The Company filed an injunction in order to represent its right not to pay surtax of 0.5% and 10% for FGTS introduced by Supplementary Law No. 110/2001 levied on deposits made by employers (the proceedings did not result in any reduction of FGTS deposits mad by the Company on behalf of its employees). At June 30, 2014, the consolidated balance of judicial deposits amounted to R$73,443 (R$70,697 at December 31, 2013). · Tax on Net Income (ILL) The Company filed an injunction in order to represent its right to offset amounts unduly paid for ILL purposes against future IRPJ payments. On December 19, 2013 the Company settled the debt under discussion by including it in the Federal Tax Recovery Program (REFIS), using the judicial deposit then restricted. The Company is now awaiting conversion into income by the Federal Government. At June 30, 2014, the consolidated balance of judicial deposits amounted to R$53,123 (R$51,648 at December 31, 2013). · Universal Telecommunication Services Fund (FUST) The Company and its subsidiary filed writ of mandamus in order to have their right declared not to include expenses with interconnection (ITX) and Industrial Use of Dedicated Line (EILD) in FUST tax base, according to Abridgment No. 7 of December 15, 2005, as it does not comply with the provisions contained in sole paragraph of article 6 of Law No. 9998, of August 17, 2000. At June 30, 2014, the consolidated balance of judicial deposits amounted to R$381,039 (R$371,373 at December 31, 2013). 24 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) · State Value-Added Tax (ICMS) The Company is involved in disputes related to: (i) ICMS stated but not paid; (ii) ICMS not levied on communication in default; (iii) fine for late voluntary payment of ICMS; (iv) ICMS supposedly levied on access, adhesion, enabling, availability and use of services, as well as supplementary services and additional facilities; (v) right to credit from the acquisition of property and equipment items and electric energy; and (vi) activation cards for prepaid services. At June 30, 2014, the consolidated balance of judicial deposits amounted to R$38,611 (R$38,259 at December 31, 2013). · Other taxes, charges and contributions The Company is involved in disputes related to: (i) Service Tax (ISS) on non-core services; (ii) Municipal Real Estate Tax (IPTU) not subject to exemption; (iii) municipal inspection, operation and publicity charges; (iv) land use fee; (v) social security contributions related to supposed failure to withhold 11% on several invoices, bills and receipts or service providers engaged for labor assignment; and (vi) Public Price for Numbering Resource Management (PPNUM) by ANATEL. At June 30, 2014, the consolidated balance of judicial deposits amounted to R$48,646 (R$93,941 at December 31, 2013). 8. PREPAID EXPENSES Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Fistel rate (a) 533,344 - 533,344 - Advertising and publicity 102,487 167,873 102,487 167,873 Rent 60,116 35,168 60,116 35,168 Insurance 26,830 29,212 28,034 29,733 Financial charges 7,334 11,568 7,334 11,568 Software maintenance, taxes and other 35,801 71,938 38,308 Total 799,043 279,622 803,253 282,650 Current 776,504 254,743 779,639 257,286 Noncurrent 22,539 24,879 23,614 25,364 (a) This refers to Inspection and Operation Fees for year 2013 which were paid in March 2014 and will be amortized until the end of the year. 9. OTHER ASSETS Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Advances to employees and suppliers 64,101 81,946 64,991 Créditos com partes relacionadas 612,520 297,198 95,639 97,748 Subsidy on handset sales 28,763 55,716 28,763 55,716 Credit with suppliers 100,578 139,563 101,054 139,563 Private Pension plan surplus (Note 31) 17,769 19,357 17,909 Other realizable assets 58,651 86,492 83,151 92,037 Total 901,069 660,839 409,910 467,964 Current 772,017 533,272 280,642 340,171 Noncurrent 129,052 127,567 129,268 127,793 25 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) 10. INVESTMENTS A summary of significant financial data of Company investees is as follows. a) Information on investees June 30, 2014 December 31, 2013 Wholly-owned subsidiary Jointly-controlled subsidiaries Wholly-owned subsidiary Jointly-controlled subsidiaries TData ACT AIX Aliança Atlântica TData ACT AIX Aliança Atlântica Assets Current 1,751,598 11 11,867 127,187 1,090,339 11 10,515 139,414 Noncurrent 414,540 - 12,254 - 420,253 - 12,441 - Total assets 2,166,138 11 24,121 127,187 1,510,592 11 22,956 139,414 Liabilities Current 1,207,509 1 3,035 105 688,480 1 2,950 2,200 Noncurrent 44,546 - 4,364 - 43,823 - 6,076 - Equity 914,083 10 16,722 127,082 778,289 10 13,930 137,214 Total liabilities 2,166,138 11 24,121 127,187 1,510,592 11 22,956 139,414 Equity Investment June 30, 2014 100.00% 50.00% 50.00% 50.00% 100.00% 50.00% 50.00% 50.00% December 31, 2013 100.00% 50.00% 50.00% 50.00% 100.00% 50.00% 50.00% 50.00% b) Changes in investments Balances at December 31, 2013 Equity pickup Dividends and interest on equity declared and approved Other comprehensive income Balances at June 30, 2014 Investments 853,866 323,353 985,990 Wholly-owned subsidiaries 778,289 321,894 - 914,083 TData 778,289 321,894 (186,100) - 914,083 Jointly-controlled subsidiaries 75,577 1,459 - 71,907 Aliança 68,607 63 - (5,129) 63,541 AIX 6,965 1,396 - - 8,361 ACT 5 - - - 5 Goodwill (a) 212,058 - - - 212,058 Other investments 10,772 - - 6,201 Other investments (b) 10,772 - - (4,571) 6,201 Total investment in subsidiary 1,076,696 323,353 1,204,249 Aliança 68,607 63 - (5,129) 63,541 AIX 6,965 1,396 - - 8,361 ACT 5 - - - 5 Other investments (b) 10,772 - - (4,571) 6,201 Total investments in the consolidated 1,459 - 78,108 (a) Goodwill from split-off of “Spanish e Figueira”, which was reversed to the Company upon merger of Telefonica Data Brasil Holding S.A. (TDBH) in 2006. (b) Other investments are measured at fair value. 26 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) 11. PROPERTY, PLANT AND EQUIPMENT, NET a) Breakdown June 30, 2014 Company Consolidated Cost of property and equipment Accumulated depreciation Net balance Cost of property and equipment Accumulated depreciation Net balance Switching equipment 16,737,279 (14,384,059) 2,353,220 16,744,509 (14,390,994) 2,353,515 Equipamentos e meios de transmissão 35,329,997 (26,435,175) 8,894,822 35,330,650 (26,435,617) 8,895,033 Terminal equipment/modem 10,304,238 (8,836,565) 1,467,673 10,342,645 (8,859,286) 1,483,359 Infrastructure 13,166,851 (9,730,940) 3,435,911 13,177,730 (9,739,804) 3,437,926 Land 314,558 - 314,558 314,558 - 314,558 Other property and equipment items (2,642,822) 554,392 3,331,275 (2,747,014) 584,261 Provisions for loss (162,513) - (162,513) (164,873) - (164,873) Assets and construction in progress - 2,016,171 2,041,682 - 2,041,682 Total 80,903,795 18,874,234 81,118,176 18,945,461 December 31, 2013 Company Consolidated Cost of property and equipment Accumulated depreciation Net balance Cost of property and equipment Accumulated depreciation Net balance Switching equipment 16,544,122 (14,179,182) 2,364,940 16,551,351 (14,186,061) 2,365,290 Transmission equipment and media 34,246,583 (25,814,277) 8,432,306 34,247,236 (25,814,693) 8,432,543 Terminal equipment/modem 10,732,328 (9,276,479) 1,455,849 10,763,473 (9,295,416) 1,468,057 Infrastructure 12,949,046 (9,482,838) 3,466,208 12,959,925 (9,491,430) 3,468,495 Land 314,558 - 314,558 314,558 - 314,558 Other property and equipment items (2,582,931) 598,308 3,277,142 (2,682,185) 594,957 Provisions for loss (168,124) - (168,124) (169,979) - (169,979) Assets and construction in progress - 1,913,860 1,967,726 - 1,967,726 Total 79,713,612 18,377,905 79,911,432 18,441,647 b) Changes Company Switching equipment Transmission equipment and media Terminal equipment/modem Infrastructure Land Other property and equipment items Provisions for loss (a) Assets and construction in progress Total Balances at December 31, 2013 2,364,940 8,432,306 1,455,849 3,466,208 314,558 598,308 1,913,860 18,377,905 Additions 6,470 48,618 92,717 16,738 - 32,801 - 2,094,453 2,291,797 Write-offs, net (732) (19,455) (2,210) (891) - (1,133) 6,095 (8,764) (27,090) Depreciation (b) (216,736) (673,444) (441,849) (262,213) - (104,265) - - (1,698,507) Net transfers 199,278 1,106,797 363,166 216,069 - 28,681 (484) (1,983,378) (69,871) Balances at June 30, 2014 2,353,220 8,894,822 1,467,673 3,435,911 314,558 554,392 2,016,171 18,874,234 Consolidated Switching equipment Transmission equipment and media Terminal equipment/modem Infrastructure Land Other property and equipment items Provisions for loss (a) Assets and construction in progress Total Balances at December 31, 2013 2,365,290 8,432,543 1,468,057 3,468,495 314,558 594,957 1,967,726 18,441,647 Additions 6,470 48,618 99,980 16,738 - 43,175 (505) 2,084,864 2,299,340 Write-offs, net (732) (19,455) (2,210) (891) - (1,133) 6,095 (9,687) (28,013) Depreciation (b) (216,791) (673,470) (445,633) (262,485) - (109,274) - - (1,707,653) Net transfers 199,278 1,106,797 363,165 216,069 - 56,536 (484) (2,001,221) (59,860) Balances at June 30, 2014 2,353,515 8,895,033 1,483,359 3,437,926 314,558 584,261 2,041,682 18,945,461 (a) The Company and its subsidiary recognized a provision for potential obsolescence of materials used in PE maintenance, based on levels of historical use and expected future use. (b) The addition from depreciation costs and expenses are stated under “Depreciation and amortization” in Note 23. 27 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) c) Depreciation rates In accordance with CPC 27, jointly with a specialized company, the Company reviewed the useful lives applied to its property and equipment through the direct comparative method of market data. This method indicated the need to change the useful life and annual depreciation rates of certain items in the following classes of assets: Annual depreciation rates Description Previous Reviewed Switching equipment 12.50 / 14.29 10.00 / 10.00 Transmission equipment and media 10.00 / 12.50 / 12.50 / 14.29 5.00 / 5.00 / 10.00 / 10.00 Infrastructure 2.86 / 4.00 / 4.00 2.50 / 2.50 / 5.00 Other property and equipment items 14.29 / 20.00 10.00 / 25.00 Since this event relates to changes in accounting estimates, the effects of these changes were recorded prospectively from May 2014. As stated in the table above, these changes represented both an extension and a decrease, as the case may be, in the useful life terms in relation to those earlier adopted, generating a reduction in depreciation expense of R$264,498 for the six-month period ended June 30, 2014. The Company’s and its subsidiary’s property and equipment are depreciated on a straight-line basis, at the following annual rates: Annual depreciation rates Description Previous Reviewed Switching equipment 10.00 to 33.33 10.00 to 20.00 Transmission equipment and media 5.00 to 20.00 5.00 to 20.00 Terminal equipment/modem 10.00 to 66.67 10.00 to 66.67 Infrastructure 2.86 to 66.67 2.50 to 66.67 Other property and equipment items 10.00 to 20.00 10.00 to 20.00 d) Property and equipment items given in guarantee At June 30, 2014, the Company had property and equipment items given in guarantee for lawsuits, amounting to R$146,217 (R$187,025 at December 31, 2013). e) Capitalization of borrowing costs At June 30, 2014 and December 31, 2013, the Company did not capitalize borrowing costs, as there were no qualifying assets. f) Reversible assets The service concession arrangement establishes that all assets owned by the Company and that are indispensable to the provision of the services described in the referred to arrangement are considered reversible assets and are deemed to be part of the service concession assets. These assets will be automatically returned to ANATEL upon termination of the service concession arrangement, according to the regulation in force. At June 30, 2014, the residual balance of reversible assets was R$7,259,847 (R$6,988,202 at December 31, 2013), comprising switching and transmission equipment, terminals for public use, external network equipment, energy equipment, and system and operation support equipment. 28 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) 12. INTANGIBLE ASSETS, NET a) Breakdown Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Goodwill 10,013,222 10,013,222 10,225,280 10,225,280 Other intangible assets 18,725,799 19,273,769 18,729,318 19,277,779 Total 28,739,021 29,286,991 28,954,598 29,503,059 Breakdown of goodwill as of June 30, 2014 and December 31, 2013 is as follows: Origin Company Consolidated Ajato Telecomunicação Ltda. 149 149 Spanish e Figueira (merged into TDBH) (a) - 212,058 Santo Genovese Participações Ltda. (b) 71,892 71,892 Telefônica Televisão Participações S.A. (c) 780,693 780,693 Vivo Participações S. A. (d) 9,160,488 9,160,488 Total 10,013,222 10,225,280 a) Goodwill from split-off of “Spanish e Figueira”, which was reversed to the Company upon merger of Telefonica Data Brasil Holding S.A (TDBH) in 2006. (b) Goodwill generated upon acquisition of equity control of Santo Genovese Participações (parent company of Atrium Telecomunicações Ltda.), in 2004. (c) Goodwill generated upon acquisition of Telefônica Televisão Participações (formerly named Navytree) merged in 2008, economically based on a future profitability study. (d) Goodwill generated upon acquisition/merge of Vivo Part. in 2011. As a consequence of the mergers of companies related to goodwill described above, occurred on July 1, 2013, the Company’s goodwill amounts (except for item (a) in the table above) were reclassified from the group of “Investments” to “Intangible assets, net”. These goodwill amounts are classified as intangible assets with indefinite useful life and are not amortized, but annually tested for impairment. It was not necessary to recognize impairment losses for the periods above. b) Breakdown of other intangible assets June 30, 2014 Company Consolidated Cost of intangible assets Accumulated amortization Net balance Cost of intangible assets Accumulated amortization Net balance Software 10,783,793 (8,854,480) 1,929,313 10,820,531 (8,887,699) 1,932,832 Customer portfolio 1,990,278 (756,119) 1,234,159 1,990,278 (756,119) 1,234,159 Trademarks and patents 1,601,433 (233,084) 1,368,349 1,601,433 (233,084) 1,368,349 License 17,281,687 (3,139,673) 14,142,014 17,281,687 (3,139,673) 14,142,014 Other intangible assets 152,026 (151,825) 201 152,026 (151,825) 201 Software in progress 51,763 - 51,763 51,763 - 51,763 Total 31,860,980 18,725,799 31,897,718 18,729,318 29 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) December 31, 2013 Company Consolidated Cost of intangible assets Accumulated amortization Net balance Cost of intangible assets Accumulated amortization Net balance Software 10,458,207 (8,474,583) 1,983,624 10,494,388 (8,506,754) 1,987,634 Customer portfolio 1,990,278 (631,836) 1,358,442 1,990,278 (631,836) 1,358,442 Trademarks and patents 1,601,433 (190,980) 1,410,453 1,601,433 (190,980) 1,410,453 License 17,238,795 (2,764,229) 14,474,566 17,238,795 (2,764,229) 14,474,566 Other intangible assets 152,026 (151,690) 336 152,026 (151,690) 336 Software in progress 46,348 - 46,348 46,348 - 46,348 Total 31,487,087 19,273,769 31,523,268 19,277,779 c) Changes in other intangible assets Company Software Customer portfolio Trademarks and patents License Other intangible assets Software in progress Total Balances at December 31, 2013 1,983,624 1,358,442 1,410,453 14,474,566 336 46,348 19,273,769 Additions 211,873 - 104,109 315,982 Write-offs, net (124) - (124) Amortization (a) (381,722) (124,283) (42,104) (375,445) (135) - (923,689) Net transfers 115,662 - - 42,893 - (98,694) 59,861 Balances at June 30, 2014 1,929,313 1,234,159 1,368,349 14,142,014 201 51,763 18,725,799 Consolidated Software Customer portfolio Trademarks and patents License Other intangible assets Software in progress Total Balances at December 31, 2013 1,987,634 1,358,442 1,410,453 14,474,566 336 46,348 19,277,779 Additions 212,431 - 104,109 316,540 Write-offs, net (124) - (124) Amortization (a) (382,770) (124,283) (42,104) (375,445) (135) - (924,737) Net transfers 115,661 - - 42,893 - (98,694) 59,860 Balances at June 30, 2014 1,932,832 1,234,159 1,368,349 14,142,014 201 51,763 18,729,318 (a) The additions from depreciation costs and expenses are stated under “Depreciation and amortization” in Note 23. d) Amortization rates In accordance with CPC 4, jointly with a specialized company, the Company reviewed the useful lives applied to its finite-lived intangible assets through the direct comparative method of market data. This method indicated the need to change the useful life and annual amortization rates of software from 10.00 to 20.00. Since this event relates to a change in accounting estimates, the effects of such change were recorded prospectively from May 2014, generating an increase in amortization expense of R$1,623 for the six month-period ended June 30, 2014. The Company’s and its subsidiary’s finite-lived intangible assets are amortized on a straight-line basis, at the following annual rates: Annual amortization rates Description Previous Reviewed Software 10.00 to 20.00 10.00 to 20.00 Customer portfolio 11.76 11.76 Trademarks and patents 5.13 5.13 Licenses 3.60 to 6.67 3.60 to 6.67 Other intangible assets 10.00 to 20.00 20.00 30 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) 13. PERSONNEL, SOCIAL CHARGES AND BENEFITS Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Salaries and compensations 21,538 20,384 22,075 21,124 Personnel and social benefits 287,180 226,448 289,940 228,099 Profit sharing 131,211 180,235 132,346 182,180 Share-based payment plans (a) 15,991 18,698 15,991 18,698 Total 455,920 445,765 460,352 450,101 Current 439,929 427,067 444,361 431,403 Noncurrent 15,991 18,698 15,991 18,698 (a) Noncurrent liabilities refer to balances of share-based payment plans, Note 30. 14. TRADE ACCOUNTS PAYABLE Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Sundry suppliers 6,026,748 6,050,031 6,295,043 6,328,081 Amounts to be transferred 340,756 473,550 126,895 160,552 Interconnection / interlink 419,379 425,376 419,379 425,376 Total 6,786,883 6,948,957 6,841,317 6,914,009 15. TAXES, CHARGES AND CONTRIBUTIONS Company Consolidated 06/30/14 12/31/13 06/30/14 12/31/13 Income taxes 116,541 846 142,803 22,893 Income and social contribution taxes payable (a) 846 142,803 22,893 Indirect taxes 1,240,366 1,320,511 1,290,031 1,367,345 State VAT (ICMS) 916,776 992,600 917,900 992,813 PIS and COFINS 174,613 195,660 215,923 235,573 Fust and Funttel 33,477 35,982 33,391 35,982 ISS, CIDE and other taxes 96,269 122,817 102,977 Total 1,356,907 1,321,357 1,432,834 1,390,238 Current 1,213,244 1,269,105 1,265,613 1,315,164 Noncurrent 143,663 52,252 167,221 75,074 (a) Income and social contribution taxes payable are stated net of payments based on estimates. 31 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) 16. LOANS AND FINANCING, FINANCE LEASE AND DEBENTURES 16.1 – Loans and financing and finance lease Loans and financing and finance lease are state at fair value when applicable: Information at June 30, 2014 Company/Consolidated Currency Annual interest rate Maturity 06/30/14 12/31/13 Financiamento – BNDES URTJLP (a) TJLP+ 0% to 9% 06/15/2020 2,057,892 2,441,897 Financiamento – BNDES UMBND (b) ECM (c) + 2.38% 07/15/2019 477,852 505,525 Financiamento – BNDES R$ 2.5% to 8.7% 01/15/2021 254,520 171,683 Empréstimo – Mediocrédito US$ - 3,547 Loans - BEI US$ 4.18% to 4.47% 03/02/2015 829,248 885,176 Financing - BNB R$ 10.00% 10/30/2016 173,471 224,958 BBVA commission 0.43% 02/28/2015 257 276 Finance lease R$ 08/31/2033 223,651 218,878 Total 4,016,891 4,451,940 Current 1,808,723 1,236,784 Noncurrent 2,208,168 3,215,156 (a) Long-term interest reference unit (URTJLP) used by the Brazilian Development Bank (BNDES) as the contractual currency in financing agreements. (b) Currency unit based on a currency basket (UMBND) used by BNDES as a contractual currency in financing agreements based on funds raised in foreign currency. (c) The Currency Basket Charge (ECM) is a rate quarterly disclosed by BNDES. Loans and financing National Bank for Economic and Social Development (BNDES) · In October 2007, a credit facility was approved for the Company to finance investment in products and services that are produced domestically. All of these funds have been withdrawn and investment thereof has been proven and accepted by BNDES. · In August 2007, a R$1,530,459 credit facility was taken out from BNDES. All of these funds have already been withdrawn (in installments) for the purpose of financing investment projects for implementation and expansion of the wireless capacity all over Brazil. The agreement is effective for seven years. Principal will be repaid in 60 consecutive monthly installments as from September 15, 2009, after a two-year grace period. · On October 14, 2011, a R$3,031,110 credit facility was taken out, which was adjusted to R$2,152,098 in 2013 in view of new negotiations of credit lines and products with the bank. These funds were used in investments in expansion and improvement of the current network, implementation of the infrastructure required for new technologies, from 2011 to 2013, and construction of a data center in the city of Tamboré (São Paulo State) and social projects. This agreement is effective for eight years, whose grace period matures on July 15, 2014, when only interest will be paid, on a quarterly basis. After this period, interest and amortization of principal shall be repaid in 60 consecutive monthly installments. Up to June 30, 2014, the amount of R$2,059,717 (R$2,059,717 at December 31, 2013) had been released. 32 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) As the interest rates applied to two of the five subloan of this financing are lower than those prevailing in the market (TJLP and TJLP + 1.48%), this operation falls within the scope of IAS 20/CPC 7. Accordingly, the government grant by BNDES was adjusted to present value and deferred over the useful life of the financed asset item, resulting in a balance amounting to R$34,562 at June 30, 2014 (R$19,950 at December 31, 2013). · In January 2010, a R$319,927 credit facility was approved through the Investment Maintenance Program (BNDES PSI). Funds borrowed were used to improve the network capacity through acquisition of domestic equipment previously registered with BNDES (subject to Finame), and released as that investment is evidenced. Up to December 31, 2012, the amount of R$184,489 was released and the remaining balance of R$135,438 was canceled. As the interest rates applied are lower than those prevailing in the market (4.5% to 5.5% fixed), this operation falls within the scope of IAS 20/CPC 7. Accordingly, the government grant by BNDES was adjusted to present value and deferred over the useful life of the financed asset item, resulting in a balance amounting to R$16,180 at June 30, 2014 (R$18,745 at December 31, 2013). · In November 2010 and in March 2011, credit facilities amounting to R$41,950 were approved. On December 28, 2012, more than R$9,493 were approved, repayable in 36 months, with six-month grace period for principal, fully released as the investments made are proved. Through June 30, 2014, R$51,443 (R$51,443 at December 31, 2013) had been released. As the interest rates applied are lower than those prevailing in the market (2.5% to 5.5% fixed), this operation falls within the scope of IAS 20/CPC 7. Accordingly, the government grant by BNDES was adjusted to present value, resulting in a balance amounting to R$1,412 at June 30, 2014 (R$1,858 at December 31, 2013). · In December 2010, a R$5,417 credit facility was approved through the Investment Maintenance Program (BNDES PSI). As the interest rates applied are lower than those prevailing in the market (5.5% fixed), this operation falls within the scope of IAS 20/CPC 7. Accordingly, the government grant by BNDES was adjusted to present value, resulting in a balance amounting to R$265 at June 30, 2014 (R$287 at December 31, 2013). · On December 28, 2012, R$21,783 and R$331,698 financing facilities were approved at the rate of 2.5% p.a., for 60 months, with a 24-month grace period for principal, and released as the investments made are proved. Through June 30, 2014, R$112,068 (R$18,184 at December 31, 2013) had been released. · On August 1, 2013, financing facilities totaling R$4,030 were approved at annual interest rate of 3.5%, for 60 months, with a 24-month grace period for principal, and released as the investments made are proved. Through June 30, 2014, R$4,030 (R$4,030 at December 31, 2013) had been released. 33 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) At June 30, 2014, the balance of the agreements with BNDES (URTJLP, UMBND and R$) totaled R$2,790,264 (R$3,119,105 at December 31, 2013). “Médiocrédito” Loan taken out in 1993 by Telecomunicações Brasileiras S.A. (Telebrás) from Instituto Centrale per il Credito a Médio Termine (Mediocredito Centrale) amounting to US$45,546, with semiannual repayments. This loan was taken in order to build rural telephony via satellite in Mato Grosso State. In February 2014, this agreement was fully settled by the Company. At December 31, 2013, this agreement amounted to R$3,547. Banco Europeu de Investimentos - BEI A credit facility of €250 million was taken out (equivalent to US$365 million at contract date). Funds were released in two installments, the first of which on December 19, 2007, and the second on February 28, 2008. The agreement will be effective for seven years, with principal amount repayment in two installments, on December 19, 2014 and March 2, 2015. Interest is collected on a semiannual basis, according to each release date. This financing is secured with a swap agreement that converts the currency risk into a percentage of CDI variation. At June 30, 2014, this agreement amounted to R$829,248 (R$885,176 at December 31, 2013). Banco do Nordeste – BNB On January 29, 2007 and October 30, 2008, credit facilities amounting to R$247,240 and R$389,000, respectively, were taken out. Funds borrowed were used to expand coverage and increase mobile network capacity in the Northeastern region of Brazil. This agreement will be effective for ten years, with principal to be repaid in 96 installments, after a two-year grace period. At June 30, 2014, this agreement amounted to R$173,471 (R$224,958 at December 31, 2013). Finance lease Finance leases, whereby all risks and rewards of ownership of the leased item are substantially transferred to the Company, are capitalized at the inception of the lease at fair value of the leased asset or, if lower, the present value of minimum lease payments. Initial direct costs incurred in the transaction are added to costs, where applicable. The Company has entered into agreements classified as finance lease as a lessee, for: i) lease of towers and rooftops, deriving from a sale and finance leaseback transaction; ii) lease of IT equipment; and iii) lease of infrastructure and transmission media deriving from construction projects in conjunction with another operator, based on optical network associated to the power transmission grid, connecting cities in the Northern region of Brazil to the domestic backbone of the Company. The net book value of referred to assets remained unaltered through sale thereof and a liability corresponding to the present value of the mandatory minimum payments under said agreements was recognized. Amounts recorded in property and equipment are depreciated over the shorter of the estimated economic useful lives of assets and the expected lease term. 34 Telefônica Brasil S. A. Notes to Quarterly Information June 30, 2014 (In thousands of reais) The consolidated balance of amounts payable referring to aforementioned transactions comprises the following effects: Consolidated 06/30/14 12/31/13 Nominal value payable 645,701 646,159 Unrealized financial expense (422,050) (427,281) Present value payable 223,651 218,878 Current 19,877 19,342 Noncurrent 203,774 199,536 Consolidated aging list of finance lease payable at June 30, 2014 is as follows: Consolidated Nominal value payable Present value payable Within 1 year 22,840 19,877 From 1 to 5 years 99,299 69,333 Above 5 years 523,562 134,441 Total 645,701 223,651 There are no unsecured net book values resulting in benefits to the lessor nor contingent payments recognized as revenue over the year. 16.2 – Debentures Information at June 30, 2014 Company/Consolidated Currency Charges Maturity 06/30/14 12/31/13 Debentures (4th issue) - series 1 and 2 R$ 106.00% to 106.80% of CDI 10/15/2015 749,243 748,233 Debentures (4th issue) - series 3 R$ IPCA+7.00% 10/15/2014 100,360 95,351 Debentures (1st issue) - Minas Comunica R$ IPCA+0.50% 07/05/2021 79,225 76,722 Debentures (3rd issue) R$ 100.00% of CDI + 0.75% 09/10/2017 2,067,167 2,060,444 Debentures (4th issue) R$ 100.00% of CDI + 0.68% 04/25/2018 1,325,057 1,322,900 Issue cost R$ (1,755) (2,035) Total 4,319,297 4,301,615 Current 301,827 286,929 Noncurrent 4,017,470 4,014,686 4 th issue debentures – 1 st
